PER CURIAM.
The appellants were concededly of Chinese descent, and were arrested in July, 1908, after landing in Buffalo from a small boat in which they had been brought across the Niagara river by two men who were subsequently convicted of smuggling other Chinamen at the same time. The sole issue of fact in the case is that they were born in the United States. Their contention is whether they were born in San Francisco in 1886 and 1887, respectively, and left for China with their parents in 1894, from which place they returned in 1908. The witnesses were Moy Dock, who stated that he was their uncle and admitted he had not seen them for 14 years, when they were about 6 years old, and the appellants themselves.
The issue was tried before the District Judge, who certainly was in no way prejudiced against appellants, since he states that at the close of Dock’s testimony he was impressed in their favor. The decision was adverse, not only because of inconsistencies in their own testimony and unexplainable lapses of memory, but because their demeanor on the stand indicated that, although they fully understood all questions that were put to them, they purposely omitted to state things, which they might have stated in answer to counsel for the government, for fear that their statements might be contradicted. He was satisfied that they did not testify frankly, and so states in his opinion. Under these circumstances we are not inclined to reverse a decision, when the court which rendered it has had the advantage of seeing and hearing the witnesses, and thus forming a better judgment than we possibly could as to their credibility.
Judgment affirmed.